Case 18-00436-DSC13   Doc   Filed 05/07/19 Entered 05/07/19 14:43:36   Desc Main
                            Document     Page 1 of 6
Case 18-00436-DSC13   Doc   Filed 05/07/19 Entered 05/07/19 14:43:36   Desc Main
                            Document     Page 2 of 6
Case 18-00436-DSC13   Doc   Filed 05/07/19 Entered 05/07/19 14:43:36   Desc Main
                            Document     Page 3 of 6
Case 18-00436-DSC13   Doc   Filed 05/07/19 Entered 05/07/19 14:43:36   Desc Main
                            Document     Page 4 of 6
Case 18-00436-DSC13   Doc   Filed 05/07/19 Entered 05/07/19 14:43:36   Desc Main
                            Document     Page 5 of 6
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ALABAMA
                                 BIRMINGHAM DIVISION

 In Re:                                            Case No. 18-00436-DSC13

 Dwight Earl Brown, Jr.
                                                   Chapter 13
 Lakisha Mickens Brown

 Debtors.                                          Judge D. Sims Crawford

                                  CERTIFICATE OF SERVICE

I certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Brent William Davis, Debtors’ Counsel
          brent@brentwdavis.com

          Bradford W. Caraway, Chapter 13 Trustee
          ctmail@ch13bham.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on May 7, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Dwight Earl Brown, Jr., Debtor
          1898 19th St
          Calera, AL 35040

          Lakisha Mickens Brown, Jr., Debtor
          1898 19th St
          Calera, AL 35040

 Dated: May 7, 2019                                /s/ D. Anthony Sottile
                                                   D. Anthony Sottile
                                                   Authorized Agent for Creditor
                                                   Sottile & Barile, LLC
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com




Case 18-00436-DSC13           Doc    Filed 05/07/19 Entered 05/07/19 14:43:36            Desc Main
                                     Document     Page 6 of 6
